Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 





Inventors: Okuma et al.				:
Patent No. 10,532,431					:
Issue Date: January 14, 2020				:	Decision on Petition
Application No. 15/043,295				:		
Filing Date: February 12, 2016			:
Attorney Docket No. 046884-6051-01-US-539326	:


This is a decision on the renewed petition under 37 C.F.R. § 1.182 filed September 11, 2020,  which seeks issuance of a certificate of correction to correct a spelling mistake in the Applicant’s name as set forth on the patent.

The petition is granted.

A petition seeking issuance of a certificate of correction to correct a spelling error in the applicant’s name was filed on April 3, 2020.  The Office issued a decision dismissing the petition on September 2, 2020.  The decision states the petition fails to include a corrected application data sheet correcting the applicant’s name.  The renewed petition includes the required application data sheet.

Office records have been change to indicate Hamamatsu Photonics K.K. is the name of the applicant.

Any inquiries concerning this decision may be directed to Steven Brantley at (571) 272-3203. 

This application is being referred to the Certificates of Correction Branch for processing the request for a certificate of correction in accordance with this decision on the petition under  
37 C.F.R. § 1.120.

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions